UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK Index No. 1:20-CV-00631

 

 

01/23/2020
Calendar No.
HDI GLOBAL SE, f/k/a HDI-GERLING INDUSTRIE VERSICHERUNG AG Plaintiff(s) Petitioner(s)
against ~ AFFIDAVIT
OF
PHILLIPS 66 COMPANY Defendant)s) Respondent(s) SERVICE
STATE OF DELAWARE, COUNTY OF: NEW CASTLE Ss.:
The undersigned, being sworn, says: Deponent is not a party herein, is over 18 years of age and resides at Wilmington, DE
On 01/24/2020 at 12:00 P..M.,.at .C/O CORPORATION SERVICE COMPANY, 251 LITTLE FALLS DRIVE, WILMINGTON, DE 19808

deponent served the within

C1 summons and complaint SUMMONS; CIVIL COVER SHEET; PETITIONER'S CORPORATE DISCLOSURE STATEMENT;

4 NOTICE OF PETITION TO VACATE ARBITRATION AWARD; DECLARATION; MEMORANDUM OF
subpoena duces tecum md LAW IN SUPPORT OF PETITIONER'S MOTION; PETITION TO VACATE ARBITRATION AWARE

C1 citation WITH EXHIBITS 1-5; NOTICE OF APPEARANCE
on & defendant O witness hereinafter called _—_ therein
PHILLIPS 66 COMPANY (J respondent the recipient lamed
INDIVIDUAL by delivering a true copy of each to said recipient personally; deponent knew the person so served to be the person described as
1. O said recipient therein.
CORPORATION a DELAWARE corporation, by delivering thereat a true copy of eachto LYNANNE GARES
7 personally,-deponent knew said-corporation’so served to~be the corporation, described in same as said recipient and knew said
individual to be MANAGING AGENT thereof
ie by delivering thereat a true copy of each to a person of suitable age and
AGE PERSON discretion. Said premises is recipient's [] actual place of business [1] dwelling place L) usual place of abode within the state.
30 by affixing a true copy of each to the door of said premises, which is recipient's (1 actual place of business C1 dwelling place
AFFIRING:TO C1 usual place of abode within the state. Deponent was unable, with due diligence to find recipient or a person of suitable age
DOOR, ETC. and discretion, thereat, having called there
O
MAILING TO Deponent talked to at said premises who stated that recipient () lived (1 worked there.
RESIDENCE ee aes i : : . ae
use witH30r4 Within 20 days of such delivery or affixing, deponent enclosed a copy of same in a postpaid envelope properly addressed to recipient
sa. LJ at recipient's last known residence, at and deposited
said envelope in an official depository under exclusive care and custody of the U.S. Postal Service within New York State.
neues Within 20 days of such delivery or affixing, deponent enclosed a copy of same in a first class post paid envelope properly
usewitHsor4 addressed to recipient at recipient's actual place of business, at
5B. in an official depository under the exclusive care and custody of the U.S. Postal Service

within New York State. The envelope bore the legend "Personal and Confidential" and did not indicate on the outside thereof,
by return address or otherwise, that the communication was from an attorney or concerned an action against the recipient.
DESCRIPTION OO Male S White Skin © BlackHair © WhiteHair (J 14-20Yrs. (J UnderS' ( Under 100 Lbs.
> © Female © BlackSkin ~ & BrownHair (1 Balding Oj 21-35 Yrs. =.) S'0"-5'3" (]_ 100- 130 Lbs.
C] Yellow Skin 0 BlondeHair (J Mustache & 36-50 Yrs. [ 5'4°-5'8" 131-160 Lbs.
1 Brown Skin CO) Gray Hair (] Beard O 51-65 Yrs. © 5'9"-6'0" [[] 161-200 Lbs.
C)

C) Red Skin C) Red Hair Glasses (] Over 65 Yrs. [- I Over 6' U1. Over 200 Lbs.
Other identifying features:
o fying
WITNESS : ; fs 2s
FEES $ the authorizing traveling expenses L] was paid (tendered) to the recipient
Cc and one days' witness fee: L] was mailed to the witness with subpeona copy.

1 asked the person spoken to whether recipient was in active military service of the United States or of the State of New York in any capacity
MILITARY whatever and received a negative reply. Recipient wore ordinary civilian clothes and no military uniform. The source of my information
SERVICE and the grounds of my belief are the conversations and observations above narrated. Upon information and belief I aver that the recipient is not
in military service of New York State or of the United States as that term is defined in either the State or in the Federal statutes.

= r : _
{ow License No.

Sworn to before me on 01/24/2020

   

      
     
    
 

 

oe D
em ENORRIS ANGELO BR
STATE of PUBLIC alti PROCESS SERV
D PROCESS SERVER
ommisalen Expires WARE

1, 2022
